Citation Nr: 1623481	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-26 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of prostate cancer.

2.  Entitlement to an initial compensable evaluation for scar residual to prostate cancer. 

3.  Entitlement to service connection for deformity of the penis with loss of erectile power.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) on Waco, Texas that continued a current 10 percent rating for residuals of prostate cancer with erectile dysfunction.  The same rating decision granted service connection for a scar residual to prostate cancer and assigned a noncompensable (0 percent) rating effective from May 14, 2013. 

The issue of entitlement to service connection for deformity of the penis is addressed in the REMAND section of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's genitourinary residuals of prostate cancer are manifested by daytime voiding interval of 2-3 hours and nighttime wakening to void two times; he does not wear absorbent materials or an appliance, does not require catheterization and does not have hypertension rated 10 percent disabling or higher.

2.  The Veteran has erectile dysfunction as a residual of prostate cancer, which is appropriately compensated by special monthly compensation based on loss of use of a creative organ.

3.  From May 14, 2013, the Veteran's prostate surgery scar is not painful or unstable and does not have an area greater than six square inches.
CONCLUSIONS OF LAW

1.  The requirements of an evaluation in excess of 10 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7528 (2015).

2.  The requirements of a compensable initial evaluation for scar residual to prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The issue of increased initial rating for scar arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in regard to that issue has been satisfied.  

The RO did not provide VCAA-compliant notice to the Veteran on the issue of entitlement to increased rating for residuals of prostate cancer before issuing the June 2013 rating decision on appeal.  However, the subsequent Statement of the Case (SOC) in September 2014 advised the Veteran of the rating criteria for the disability on appeal, and of the respective duties of the claimant and VA in obtaining evidence.  The Veteran had ample opportunity to respond before the case was certified to the Board.  In any event, the Veteran has identified no prejudice in regard to the content or timing of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.   The Veteran's service treatment records were obtained, along with all identified and available post-service treatment records.  The Veteran does not assert, and the evidence of record does not suggest, that his disabilities on appeal have increased in severity since the last examination in May 2013; the passage of time alone, without an allegation of worsening, does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the issues presently on appeal.  

The Veteran has been advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  There is no indication of existing evidence that should be obtained before the Board adjudicates the claims on appeal.  In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evidence and Analysis

General legal principles for rating disabilities  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evaluation of residuals of prostate cancer

Prostate cancer is rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  A rating of 100 percent is assigned for malignant neoplasms of the genitourinary system.  A note to the DC states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based on that or subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.

The rating criteria for urinary leakage are as follows.  A rating of 20 percent is assigned for requirement of wearing of absorbent materials that must be changed less than 2 times per day.  A rating of 40 percent is assigned for requirement of wearing absorbent materials that must be changed 2 to 4 times per day.  A rating of 60 percent is assigned for requirement to wear an appliance or wearing of absorbent materials that must be changed more than 4 times per day.  

The rating criteria for urinary frequency are as follows.  A rating of 10 percent is assigned for daytime voiding interval between two and three hours, or waking to void two times per night.  A rating of 20 percent is assigned for daytime voiding interval between one and two hours, or waking to void three to four times per night.  A rating of 40 percent is assigned for daytime voiding interval less than one hour, or waking to void five or more times per night.

The rating criteria for obstructed voiding are as follows.  A rating of 0 percent is assigned for obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A rating of 10 percent is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cc.; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilation every 2 to 3 months.  A rating of 30 percent is assigned for urinary retention requiring intermittent or continuous catheterization.

The rating criteria for renal dysfunction are as follows.  A rating of 0 percent is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  A rating of 30 percent is assigned for albumin constant or recurring with hyaline and granular casts and red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A rating of 60 percent is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  A rating of 80 percent is assigned for persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion.  A rating of 100 percent is assigned for requirement of daily dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In other residuals of prostate cancer, the Veteran is separately rated for scarring, which is discussed below.  The Veteran is also separately rated for erectile dysfunction under 38 U.S.C.A. § 1114(k), special monthly compensation (SMC) for loss of use of a creative organ; for hypertension, rated as noncompensable; for atrial fibrillation secondary to hypertension, rated as 10 percent disabling; and, for psychiatric disability (adjustment disorder with depressed mood) secondary to prostate cancer, rated as 10 percent disabling; those ratings are not on appeal.  

The present claim for increased rating was received by VA in May 2013.  The period under review begins May 2012, one year prior to receipt of the claim.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  However, there are no treatment records pertaining to the period May 2012-May 2013.  

The Veteran had a Disability Benefits Questionnaire (DBQ) prostate cancer examination in May 2013.  The examiner noted that the Veteran had undergone radical prostatectomy in April 2005, with subsequent erectile dysfunction and urinary incontinence.  The underlying prostate cancer was presently in remission, but residuals included voiding dysfunction characterized by decreased flow and urine leakage that did not require the wearing of absorbent material or an appliance.  The voiding dysfunction caused urinary leakage resulting in daytime voiding interval of 2-3 hours and nighttime wakening to void 2 times.  The voiding dysfunction caused obstructed voiding with symptoms of hesitancy, slow or weak stream and decreased force of stream but not dilation.  The Veteran was noted to have decreased penile length and erectile dysfunction not responsive to medication.  
The examiner diagnosed bladder neck contracture and organic impotence and stated that the Veteran is facing significant psychological and emotional effects as a result of his treatment for prostate cancer.

The rating decision on appeal considered the DBQ examination and continued the previous rating of 10 percent for genitourinary symptoms.

In his notice of disagreement  (NOD) the Veteran stated that his primary disagreement is not with voiding dysfunction but rather with compensation for the psychological effects of having a disfigured, non-working penis.  (As noted below, the RO subsequently granted separate service connection for adjustment disorder with depressed mood as secondary to the prostate cancer and assigned a rating of 10 percent.)

In July 2014 the Veteran submitted a Statement in Support of Claim stating he has a small problem with urination issues (leaks and trouble starting/stopping) but not to the point that he wants compensation.  The Veteran stated he is seeking compensation for damage to his penis, which is now small in size and not responsive to medications for erectile dysfunction.  The Veteran stated that he is seeking a rating of 30 percent for his disability.   In his Substantive Appeal the Veteran stated that his disability compensation should not be based on urine flow or scars, but should be based on the disfigurement of his penis, with associated mental, psychological and emotional damage.

The Veteran had a VA mental disorders examination in March 2015, performed by a psychologist.  The Veteran reported some self-isolative preferences, depressed mood and occasional restless/broken sleep.  The examiner diagnosed anxiety disorder with chronic depressed mood, in the mild range, that is proximately due to or the result of erectile dysfunction associated with residuals of prostate cancer.  The examiner stated functional impairment associated with the mental disorder most closely approximates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  

As a result of the examination cited above the RO issued a rating decision in March 2015 that granted service connection for anxiety disorder as secondary to residuals of prostate cancer and assigned a 10 percent disability rating.  The Veteran did not appeal that rating.     

The Veteran had another VA mental disorders examination in December 2015, performed in response to his claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran described inability to have sexual relations even with medication, which is the trauma for which he was seeking compensation.  The examiner stated the Veteran did not meet the clinical criteria for diagnosis of PTSD, and also stated the Veteran's reported depressed mood and marked distress was out of proportion to the severity and magnitude of the stressor.  The examiner continued the previous diagnosis of anxiety disorder with depressed mood and endorsed the same degree of functional impairment that had been reported by the previous examiner.  As a result of this examination the RO issued a rating decision in January 2016 that denied service connection for PTSD.

On review of the evidence above, the Board finds no applicable genitourinary DC that warrants a rating higher than the currently-assigned 10 percent.  Rated on the basis of urinary frequency, the Veteran reports daytime voiding interval of 2-3 hours and nighttime wakening to void two times, which is squarely within the rating criteria for 10 percent; increased rating of 20 percent is predicated on daytime voiding interval between one and two hours, or waking to void three to four times per night, which is not shown.  The Veteran does not wear absorbent materials, so 20 percent evaluation for urinary leakage is not warranted.  The Veteran is not shown to require intermittent or continuous catheterization, so a 30 percent rating for obstructed voiding is not warranted.  The Veteran's hypertension is not rated at 10 percent or higher, so rating of 30 percent or higher for renal dysfunction is not warranted.  
 
The Board acknowledges the Veteran's contention that his overall disability picture is greater than simply a genitourinary problem.  However, the psychological impairment associated with his prostate cancer has been recognized and is being duly compensated under the appropriate rating criteria.  The Veteran's residuals of prostate cancer have a current combined rating of 20 percent; while this does not equal the 30 percent overall rating sought by the Veteran, it reflects the whole-body impairment based on competent genitourinary, dermatology and psychiatric evaluations.

The Board has also considered whether the Veteran's disability has presented an exceptional or unusual disability picture during the period under review as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's genitourinary disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

In specific regard to erectile dysfunction, there is no schedular provision for a rating higher than SMC at the (k) rate for loss of use of a creative organ.  The Veteran argues that this is inadequate compensation because his erectile dysfunction is not responsive to medication, thus raising a question of whether extraschedular evaluation is warranted specifically for erectile dysfunction.    

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).

In this case, the Veteran has not shown that his erectile dysfunction results in any impairment of employment or any period of hospitalization.  Further, "loss of use" supposes that the condition cannot be reversed by medication.  Thus, although there is no provision for higher rating for erectile dysfunction, the Veteran's disability picture is contemplated by the rating schedule and the assigned evaluation is adequate.  Thun, 22 Vet. App. 111, 115.

Finally, a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted that his prostate cancer residuals render him unemployable.  In that regard, the Veteran reported to a VA psychologist in July 2015 that he had worked as a plant foreman until 2008, but lost that job when the factory was sent overseas; he was subsequently unable to find work because of his age.  There is nothing to suggest that the Veteran's residual of prostate cancer render him unable to obtain or maintain gainful employment.  Accordingly, a claim for TDIU is not raised by the rating issue herein decided.

In sum, based on the evidence and analysis above the Board finds the criteria for an evaluation in excess of 10 percent for residuals of prostate cancer have not been met.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Evaluation of scar residual to prostate cancer

Scars are rated under the provisions of 38 C.F.R. § 4.118. 

DC 7800 pertains to scars of the head, face and neck, and is not applicable in this case.  

DC 7801 pertains to scars other than the head, face or neck that are deep and nonlinear.  A rating of 10 percent is assigned for qualifying scars having an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (39 sq. cm.).  A rating of 20 percent is assigned for qualifying scars having an area of areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A rating of 30 percent is assigned for qualifying scars having an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm).  A rating of 40 percent is assigned for qualifying scars having an area or areas of 144 square inches  (929 sq. cm.) or greater.  Note (1) to the DC states that a deep scar is one associated with underlying soft tissue damage.  Note (2) states that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or if a single qualifying scar affects one or more extremities and either the anterior and posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior  portion of the trunk, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep and not located on the head, face or neck.

DC 7803 was rescinded effective October 2008.

DC 7804 pertains to scars that are unstable or painful.  A rating of 10 percent is assigned for one or two qualifying scars.  A rating of 20 percent is assigned for three or four qualifying scars.  A rating of 30 percent is assigned for five or more qualifying scars. Note (1) to the DC states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802 or 7805 may also receive an evaluation under this DC, when applicable.

DC 7805 pertains to other scars (including linear scars) and other effects of scars rated under DCs 7800, 7801, 7802 and 7804.  The DC states to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.

The period under review begins May 14, 2013, the date service connection became effective.

The Veteran had a DBQ genitourinary examination in May 2013.  The examiner noted the Veteran's surgical scar was not painful or unstable and did not have an area greater than 6 square inches (39 sq. cm.).

The rating decision on appeal considered the DBQ examination and awarded separate service connection for surgery scar, but rated the disability as noncompensable.

The Veteran submitted a Statement in Support of Claim in July 2014 stating that he has a large surgery scar, but this is not a problem.

The evidence of record shows the Veteran's prostate surgery scar is not painful or unstable and does not have an area greater than 6 square inches.  Accordingly, there is no applicable DC under which compensable rating can be assigned.

The Veteran has asserted on appeal that he should be compensated for "disfigured" penis.  However, the rating schedule for skin disorders considers disfigurement only in regard to scars on the head, face or neck.  

The rating criteria for disabilities of the skin reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is therefore adequate.  Thun, 22 Vet. App. 111, 118. 

The Veteran does not suggest that his prostate surgery scar renders him unemployable, so a claim for TDIU is not raised by the rating issue herein decided.

In sum, based on the evidence and analysis above the Board finds the criteria for an initial compensable evaluation for scar residual to prostate cancer have not been met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

An evaluation in excess of 10 percent for residuals of prostate cancer is denied.

An initial compensable evaluation for scar residual to prostate cancer is denied. 



REMAND

The Veteran asserts on appeal that he has a "disfigured" penis.  Deformity of the penis, if shown, could potentially result in a 20 percent rating under the provisions of 38 C.F.R. § 4.115(b), DC 7522, but this has not been considered by the AOJ.

The Veteran had a DBQ examination for prostate cancer in May 2013; the questionnaire did not ask for a physical examination and the report is accordingly silent in regard to whether there is any deformity of the penis.  Previously, the Veteran had a VA genitourinary compensation and pension examination in December 2007 that observed normal testicles but is silent in regard to the penis.  The Board accordingly does not have adequate evidence on which to determine whether the Veteran should receive compensation for deformity of the penis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination.  The claims folder should be reviewed by the examiner.  The examiner should specifically indicate whether the Veteran has deformity of the penis, with loss of erectile power, that is residual to his prostate cancer.

2.  The AOJ should also perform any additional development indicated.

3.  Then, adjudicate the issue of entitlement to service connection for deformity of the penis.  If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 
____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


